Citation Nr: 1528936	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1942 to November 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The rating decision granted service connection for PTSD and assigned an initial 30 percent evaluation.  In its June 2012 remand, the Board took jurisdiction of the issue of entitlement to TDIU because it was raised during the adjudicatory process of evaluation the Veteran's PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a March 2013 rating decision, the RO increased his initial evaluation to 50 percent.  In a May 2013 decision, the Board denied the Veteran's claims; however, in an October 2013 decision, the denial was vacated, and the case was remanded for additional development.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2015, the Veteran submitted a letter from the Veteran's private psychologist to the St. Louis RO, after the most recent supplemental statement of the case was issued. The Board has considered these records prior to Agency of Jurisdiction (AOJ) review. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's PTSD most closely approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.

2. The evidence shows that the Veteran is currently incapable of employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent but no higher for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.10, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9411 (2014).

2. TDIU is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in May 2009, a later letter regarding TDIU in September 2012, and a letter in March 2014 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability have been obtained.  

VA examinations adequate for adjudication purposes were provided to the Veteran in September 2009, February 2012, February 2013, and November 2014 in connection with his claims.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his PTSD and, in the case of the February 2013 and November 2014 examinations, TDIU, in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran's case was remanded twice.  In June 2012 the case was remanded to obtain records from the Social Security Administration, to update the Veteran's treatment records on file, and for an examination.  In January 2013, the Social Security Administration responded to a Board request that they had no Social Security Disability records on file for the Veteran.  The Veteran's claims file contains treatment records up to and including January 2015; thus, the Board finds that the Veteran's records were updated adequately.  Additionally, the Veteran received an adequate examination in February 2013 in response to this remand.

In October 2013 the case was remanded for a new VA examination to explore possible worsening of the Veteran's condition.  The remand directives in that decision state that the examiner "should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders,
Fourth Edition (DSM- IV) and explain the significance of the score," which was not done.  Instead, the examiner wrote that there was a VA mandate that all examinations conducted after December 1, 2013 would utilize the diagnostic criteria of the newly-released DSM-5, which does away with the GAF score, and that the examination adhered to the new VA guidelines.  This represents compliance with current VA regulations, and the issuance of a GAF score is not necessary to the evaluation of an increased rating.  Therefore, this represents substantial, but not strict compliance with the directives. Remand for an additional VA examination is not warranted. The Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The Board is satisfied that there was substantial compliance with the remand directives of both the June 2012 and October 2013 remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's PTSD is currently assigned a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2014).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).  For claims filed before August 4, 2014, the diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2014).  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2014). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 40 at worst, to 65 at best.  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).   Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In June 2009, the Veteran had a detailed social work assessment, addressing his symptoms of PTSD.  The assessment noted that the Veteran had recurrent and intrusive distressing recollections of his stressor, including images, thoughts, or perceptions; recurrent distressing dreams of the event; and acted or felt as though his traumatic event was occurring.  He also showed efforts to avoid thoughts, feelings, or conversations associated with his trauma; avoided activities, places or people that aroused recollections of the trauma; and demonstrated an inability to recall an important aspect of his stressor.  He showed difficulty falling asleep, difficulty concentrating, hypervigilance, and an exaggerated startle reflex.  The Veteran was married with four children.  The social worker noted that he enjoyed yard work and related topics.

The Veteran participated in group therapy, starting in June 2009 and continuing to at least November 2014.  He was generally assessed as alert and oriented times three, with no indication of suicidal or homicidal ideation, and actively engaged in the process.

In July 2009, the Veteran began individual therapy.  At that first session, the Veteran's physician noted that the Veteran had disturbance that caused clinically significant distress or impairment in his social, occupational, or other important areas of functioning, noting specifically that the Veteran had problems with his temper, had more active symptoms of PTSD after he retired in 1987, and had poor concentration such that he could no longer read the paper.  The physician also noted that the Veteran was cooperative, alert, oriented times three, had intact memory and poor concentration, had good judgment and insight, was in no distress, anxious, not depressed, not homicidal, and had no global insomnia, acute anxiety, ruminations, hallucinations, delusions, or ideas of reference.  The physician assessed a GAF score of 45.  Throughout therapy, the Veteran consistently showed that he was alert and oriented times three, with no suicidal or homicidal ideations and good family support.  He was also consistently active in his group therapy.  In November 2009, the Veteran's physician noted that he continued to be active in the boxing community. 

In September 2009, the Veteran underwent a VA examination.  At it, he denied any periods of sustained depression, chronic anxiety, or suicidal ideation, but did report that since he returned from World War II, he had difficulties with sleep onset, an easily triggered startle response, and intrusive memories and nightmares.  He also noted that over the two years prior to the examination, he observed a dramatic increase in how easily tearful and irritated he became.  The Veteran had been referred to a PTSD support group, which he believed was helping with his overall levels of irritability.  He reported near periodic episodes of intrusive thoughts and nightmares, less than weekly, but with an increase in intensity and frequency when triggered by outside factors such as war movies, conversations, or the news.  The Veteran described efforts to avoid movies with military combat and discussions of his combat experiences.  He also noted limited interest in activities, indicating that he spent the majority of his time by himself gardening, though he had an interest in boxing.  He also described feeling socially detached, noting that he can speak with others easily but rarely forms personal relationships.  He stated that more often than not, he feels and acts irritably, with a mixed outlook on the future.  He also described chronic problems with sleep onset and easily triggered irritability, also noticed by family members, but noted that he had not become physically violent toward another person.  He also stated that he had difficulties concentrating, felt on edge during social situations, and reacted by withdrawing from situations when loud noises frightened him.  The Veteran used to drink heavily, but quit drinking in 1986 and at the time of the examination, had a single drink less than weekly.  The Veteran worked as a concrete finisher after service, for over forty years.  He denied ever being terminated for behavioral or performance problems, and the Veteran is currently retired.

The examiner noted that the Veteran had some difficulties with balance upon his arrival to the examination, but that he was oriented times three, clean, and well-groomed.  He had a normal rate and rhythm of speech, with no evidence of difficulty finding words.  His thoughts were clear, logical, and well organized, and his answers to questions were clear and consistent, with no evidence of loosening of associations or disturbed thought processes.  His affect was occasionally tearful, especially when discussing combat experiences.  He denied any suicidal or homicidal ideations.  He had intact judgment and insight, attention within normal limits, intact memory, and concrete abstract reasoning.  The examiner assigned a GAF score of 69.

In October 2009, a private Psychiatrist, J.L.L., M.D., wrote a letter to the VA describing his assessment of the Veteran.  Dr. J.L.L. noted that the Veteran retired from cement finishing in 1987.  He also described the Veteran's results in a series of psychological tests; on the Beck Depressive Inventory test, the Veteran noted that he felt sad much of the time, more discouraged about the future than he used to be, felt as if he failed more than he should have, did not enjoy things as much as he used to, felt guilty, was disappointed in himself, was more critical of himself than he used to be, cried more than he used to, was so restless and agitated it was hard to stay still, had lost most interest in other people or things, found it more difficult to make decisions, had less energy, slept less than usual, was more irritable than usual, had difficulty keeping his mind on anything for too long, was too tired or fatigued to do a lot of things, and was less interested in intimacy than he used to be.  On the Beck Anxiety Inventory, the Veteran noted that he had numbness or tingling, wobbliness in his legs, was unable to relax, feared the worst happening, was unsteady, terrified, and nervous, feared losing control, feared dying, was scared, and had sweats not due to the heat.  On the Yale Obsessive-Compulsive Symptoms Checklist, the Veteran had obsessive thoughts of horrific images, concerns over chemicals and household items, concerns over animals, and concerns with getting ill with contaminates; he also had impulsive behavior, and obsessions about saying the wrong things, being incorrect, and losing things.  Dr. J.L.L. also diagnosed PTSD, and noted that during the examination, the Veteran was alert and cooperative, with pleasant affect, though occasional tears.  He showed no sign of delusion or hallucination, but did demonstrate occasional flashbacks with dissociation and panic attacks.  Dr. J.L.L. diagnosed PTSD and assessed a GAF score of 50.

In October 2010, when the Veteran appeared for an appointment for his sciatic nerve, the doctor noted that the Veteran had a normal affect, speech within normal limits, and appeared to be a reliable historian, though he did note that the Veteran showed anxiety.

In February 2012, the Veteran visited the doctor because he was nervous, anxious, having thoughts about the war, and having bad dreams, nightmares, and difficulty sleeping.  His intrusive thoughts were active, and he startled easily.  His mood was anxious and worried, but he denied suicidal or homicidal ideation, and showed no acute anxiety, global insomnia, ruminations, or attempts.  He still did yard work, though he had stenosis of the spine, and attended group therapy with other World War II veterans.  The doctor noted that the Veteran continued to have active symptoms of PTSD, including nightmares, flashbacks, intrusive thoughts, hypervigilance, anxiety, an exaggerated startle response, irritability, insomnia, and problems with concentration and memory.  The doctor indicated that the Veteran was unable to function in a normal competitive work environment, and assessed a GAF score of 40.

In February 2012, the Veteran underwent another VA examination.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress, or that his symptoms were controlled by medication, and assessed a GAF score of 65.  During the evaluation, the Veteran was alert, well-dressed, and oriented to the task.  He was cooperative, had appropriate affect, had consistent memory, and occasionally needed redirection in conversation.  The Veteran achieved 20 out of 30 on the Montreal Cognitive Assessment, which was somewhat below the expected range for a person of the Veteran's age and education.  The errors were mixed across tasks, particularly with uncued verbal recall.  Some of the errors, however, may have been indicative of long-standing styles of the Veteran.  The Veteran complained of feeling nervous, tense, shaky, and jumpy, and noted he would strike out if someone came up close to him.  He reported he had been that way for years, and had not worsened since his last examination.  The Veteran showed increasing problems with his balance over the two years prior to the examination, and had a worsening appetite over those two years.  The Veteran reported limited socializing, indicating that he had lost friends in the past few years, but that he had one good friend that he spoke to almost daily, and a daughter that accompanied him to doctor's appointments.  He also attended Marine reunions with World War II and Vietnam Veterans when they were within driving distance.  The examiner noted that the Veteran suffered from chronic sleep impairment, mild memory loss, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner also noted that age-related changes in the Veteran's nerve and back pain, cognitive processing, and social losses were causing increased impairment in his functioning.

In March through August 2012, the Veteran met again with a social worker.  At those meetings, the Veteran was alert and oriented times three, with no suicidal or homicidal ideation.  The Veteran discussed family problems and the remodeling of his home so he and his wife did not have to take stairs.  A treatment note in March 2012 shows the Veteran with normal affect and speech within normal limits, with the Veteran appearing to be a reliable historian, denying depression and anxiety.

In December 2012 therapy notes, the Veteran noted that he could no longer care for his garden or do much work around the house.  His sleep was "not too well," including nightmares at least once a week.  He had periodic flashbacks, triggered by his thoughts, including one during that therapy session.  He had active intrusive thoughts, and indicated that he did not like sad or war-related movies.  His physician noted that he was unable to function in a competitive work environment, and was unable to sustain gainful employment.  The physician assessed a GAF of 40.

In February 2013, the Veteran underwent another VA examination.  The examiner assessed a GAF score of 54, finding that the Veteran's mental health symptoms resulted in moderate functional impact, most notably social functioning.  The examiner stated that the Veteran's occupational functioning did not appear to have historically been limited by his mental health symptoms.  The Veteran reported a friend with whom he went out and talked at least once a week, and another friend in his therapy group.  He also indicated loss of interest in previously enjoyed activities, including not wanting to look at a boxing match anymore.  The Veteran reported intrusive thoughts on a regular basis, and said that he was scared all the time.  He also noted ongoing nightmares.  His sleep was very poor.  He avoided crowds of people, which prevented him from attending things like sporting events, which he once enjoyed.  He was protective of himself and his family, and carried a concealed firearm because of this.  He reported a preference for sitting with his back to the wall in restaurants.  He also noted irritability, which interferes with his relationships to a moderate degree, and feeling tense much of the time.  He reported anxiety about death, and recent memory lapses that the examiner attributed to normal aging.  He denied suicidal and homicidal ideation.   The examiner indicated that the Veteran's symptoms of PTSD included anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted it was less likely than not that the Veteran's current mental health symptoms render him unable to work, because despite his psychiatrist's note that he would be unable to work, the Veteran denied problems or loss of work during his career due to mental health concerns.

In February 2013, the Veteran also underwent a claims file review for a General Medical Questionnaire.  

In April 2013, the Veteran's treatment notes reiterated difficulty sleeping, nightmares, intrusive thoughts, and isolation.  The Veteran's mood was depressed, though he denied suicidal and homicidal ideation.  He noted he was reading more.  The Veteran had good appetite, fair sleep, and was oriented times three.  His physician opined that the Veteran was unable to function in a normal competitive environment and would be unable to sustain gainful employment, and assigned a GAF score of 40.

In June 2013, Dr. J.L.L. filled out a VA Review PTSD Disability Benefits Questionnaire.  He diagnosed PTSD, depression, and anxiety, and assessed a GAF of 40.  He indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He listed the Veteran's symptoms as depressed mood, anxiety, suspiciousness, panic attacks more than once a week (which he notates as being related to flashbacks), disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and obsessional rituals which interfere with routine activities, as well as chronic sleep impairment, mild memory loss, impairment of long and short term memory, memory loss for names of close relatives, own occupation, or own name, and flattened affect, which he indicated are not associated with age but instead with the Veteran's condition.  Dr. J.L.L. noted these symptoms were progressive and persistent.

In August 2013 treatment notes, the Veteran continued having sleep problems, along with active and "crazy" dreams.  He also had active flashbacks a few times per week, and intrusive thoughts daily.  He was isolated, startled with loud noises, and was hypervigilant.  His mood was anxious, tense, and depressed at times.  His physician noted that he continued to be unable to function in a normal competitive work environment due to his active symptoms of PTSD, and that he was unable to sustain gainful employment and was, at present, unemployable.  His physician assigned a GAF score of 40.

In November 2013 treatment notes, the Veteran continued to have active symptoms of PTSD, including the inability to concentrate, poor memory, irritability, depression, insomnia, and feeling tense.  The Veteran also had vivid nightmares, resulting in five to six hours of sleep per night, and daily, active flashbacks.  The Veteran had intrusive thoughts as well, and his physician noted that he was unable to function in a normal work environment.  The Veteran continued to isolate, startle, and avoid crowds, and became tense and defensive whenever he went out with his wife.  He continued to startle with noises, continued to display hypervigilance, and showed difficulties engaging in social activities.  His physician assessed a GAF of 40, and indicated that the Veteran's service-connected disabilities are at least as likely as not to render him unable to secure or follow substantially gainful employment.  His mood was depressed, and he showed no signs of suicidal or homicidal ideations.  In May 2014, the Veteran was also assessed with a GAF of 40.

In May 2014 treatment notes, the Veteran indicated he got approximately six hours of intermittent sleep, with nightmares two to three times per week.  He also experienced flashbacks two or more times per week, and had active intrusive thoughts.  His physician noted that the Veteran had problems dealing with his active PTSD symptoms, and that he was unable to function because of it.  He isolated from others, became irritable and detached, and avoided military topics.  He had a depressed mood, but denied suicidal and homicidal ideations, hallucinations, or delusions.  His activities were limited to attending group therapy and shopping with his wife, and he could no longer to any yardwork.  He was oriented times three with good concentration, and his doctor assigned a GAF of 40.

In June 2014, Dr. J.L.L. sent a letter to the VA indicating that the Veteran was 100 percent disabled and unemployable.

In September 2014 treatment notes, the Veteran continued to have nightmares, interrupted sleep, active flashbacks, hypervigilance, irritability, and isolation.  His GAF was assessed as 40.  In November 2014, the Veteran's doctor noted that he had not been able to come to terms emotionally with traumatic events, as evidenced by anxiety, poor sleep, and avoidance of people and things.

In November 2014, the Veteran underwent another VA examination.  The examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran stated that he spent his time watching television, running errands, attending church services, and spending time with his adult children.  He also remained in contact with a childhood friend.  He attended Marine Corps reunions as well.  The examiner noted that the Veteran suffered from chronic sleep impairment and anxiety as a result of his PTSD.  The Veteran showed no obvious difficulties with speech, concentration, orientation, or knowledge.  The examiner also stated that based on the Veteran's report, he did not appear to have experienced any functional occupations impairment specific to his PTSD symptoms, and therefore there did not appear to be any impairment to his occupational adaptability based on PTSD.  The examiner also noted that the Veteran's impairment to social functioning appeared mild, at best.

In January 2015 treatment records, the Veteran denied suicidal thoughts or plans, but was anxious and easily startled.  No GAF was assessed.   In February 2015, Dr. J.L.L. sent a letter to the VA, indicating his belief that the Veteran is completely disabled and unemployable due to his condition.

Throughout the appeal period, the Veteran's symptoms are substantially similar to an occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  The Veteran's ongoing VA therapy and treatment records consistently assigned him a GAF score of 40, which is assigned for serious symptoms or serious impairment in social, occupational, or school functioning.  Additionally, the Veteran's treatment records detail poor sleep punctuated by severe nightmares, flashbacks, and intrusive thoughts, which steadily became worse over the course of the Veteran's treatment.  Dr. J.L.L. associated the Veteran's flashbacks with panic attacks.  The Veteran also reported hypervigilance, being startled by loud noises, and being afraid all of the time.  He displayed poor concentration, to the point where he struggled to read a newspaper.  He showed anxiety about death, and had mild memory lapses.  The VA examiner at the February 2013 examination noted that the Veteran had difficulty establishing and maintaining effective work and social relationships; though the Veteran had a fair to good relationship with his family, he only described one or two friends.  

Throughout the course of treatment, the Veteran became less active and less social, to the point where he only socialized at church, group therapy, and at periodic Marine and World War II reunions.  He described having a difficult time making new friends, and over time, the Veteran's favorite activities, such as boxing and gardening, became unavailable to him.  The Veteran noted in February 2013 that he could no longer even watch boxing.  The Veteran became more isolated and his PTSD symptoms, particularly hypervigilance, flashbacks, intrusive thoughts, and nightmares, have worsened significantly over time.  Though his VA examinations typically assigned the Veteran higher GAF scores and somewhat higher levels of social functioning, the Board gives the scores and assessments from his treatment records more weight, because the physician who assigned them worked with the Veteran over a significant period of time, and had closer ties to the Veteran's day-to-day treatment.  The Board also gives moderate weight to the opinions of Dr. J.L.L., because of his history with the Veteran, but gives them less weight than his VA treatment records because the evidence provided by Dr. J.L.L. comes mostly in the forms of letters and checklists, and not detailed, ongoing treatment records.

The Veteran's disability picture shows near-continuous panic or depression, which affects his ability to function effectively.  He also shows extreme difficulty in adapting to new or stressful circumstances, and lacks the ability to establish effective relationships.  His disability picture currently is best reflected by a 70 percent rating.

The Veteran's symptoms are not more accurately described by the 100 percent rating, assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The Veteran showed no disorientation during his treatment, and any mild memory loss shown could be the product of aging.  Additionally, the Veteran consistently showed no suicidal or homicidal ideation, no grossly inappropriate behavior, and no delusions or hallucinations.  The Veteran also routinely showed little impairment to thought process, and was consistently clear in his communication with various treating or assessing individuals.  The evidence of record does not show the level social and occupational impairment as contemplated by the 100 percent schedular evaluation.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's acquired psychiatric disorder are contemplated by the schedular criteria set forth in Diagnostic Code 9411.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected psychiatric disability, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).   Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

III. TDIU

To establish entitlement to TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the Veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore, 1 Vet. App. at 358.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level.  Id., (citing 38 C.F.R. §§ 4.1, 4.15). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  With the grant of 70 percent for the Veteran's PTSD, he now meets the schedular requirements for TDIU. He is also service-connected for bilateral hearing loss, tinnitus and malaria.

The Board grants the Veteran's TDIU claim.  From the time he left service until he retired in 1987, the Veteran worked as a concrete finisher.  The Veteran's February 2013 and November 2014 examinations find that the Veteran is less likely than not totally disabled due to his service-connected disabilities, because the Veteran showed no loss of work or any other problems during his career due to his mental health concerns.  The Veteran's VA psychiatrist consistently found that the Veteran was unable to function in a competitive work environment due to his above-described PTSD symptoms, and would be unable to sustain gainful employment.  Dr. J.L.L. also consistently found in his June 2013 questionnaire and June 2014 and January 2015 letters that the Veteran was 100% disabled and unable to work.

The Board gives greater weight to the conclusions of the Veteran's treating physician at the VA than to the VA examiners or Dr. J.L.L. The Veteran's treating physician had a long history with the Veteran, and was able to observe conditional changes over a period of time, thus eliciting a more clear understanding of the Veteran's condition.  Dr. J.L.L.'s conclusions are given slightly less weight because it is not clear that he had access to the Veteran's entire claims file and medical history, and his letters were occasionally not sufficiently detailed for the Board to assign significant weight.  The Board also assigns less weight to the opinions of the VA examiners, because these opinions fail to account for worsening of the Veteran's psychological condition after retirement.  Both examiners base their opinions on the fact that the Veteran did not have occupational difficulties with his condition when he was working, but do not address the Veteran's current mental state and how it may affect his ability to work at present.  The Veteran himself stated that his PTSD symptoms became more active after retirement, and his treatment records show a steady decline in his disability picture.  

The Veteran's VA treatment notes show a decline to the point where he experiences flashbacks and intrusive thoughts during the day several times a week or every day.  The Veteran shows difficulty with new interpersonal relationships, and is hypervigilant in any new situation.  The Veteran's treating physician finds him unable to function in a competitive work environment, and the Board agrees.  The Board grants the Veteran's claim for TDIU.


ORDER

A disability rating of 70 percent but no higher for PTSD is granted.

Entitlement to TDIU is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


